Citation Nr: 1401621	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a sinus disability.

2.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The appellant had active military service from September 1975 to April 1986 and had unverified service as a member of the Marine Corps Reserves.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board remanded the appellant's case to the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

To date, the appellant's service treatment records have not been associated with the claims file.  

In its March 2012 remand, the Board directed the RO/AMC to contact the "appropriate repository of records" and request the appellant's complete service treatment records corresponding to his period of active duty in the United States Marine Corps from September 1975 to April 1986 as well as any subsequent or additional Reserve service.  The Board directed that such efforts to obtain these records should continue "until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2013)."

The claims folder indicates that AMC/RO personnel attempted to obtain the appellant's records from the National Personnel Records Center (NPRC), in St. Louis, Missouri.  Unfortunately, in its June 2012 response, the NPRC reported that there were no service treatment records at that location regarding the appellant.  A June 2013 Report of General Information shows that the Veteran told an AMC representative that he did not have these records.  

In a June 2012 memorandum, the AMC concluded that the Veteran's service treatment records for 1975 to 1986 and any subsequent reserve service were unavailable and that further attempts would be futile.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3) (West 2002 & Supp. 2013).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2013). 

Despite the negative response from NPRC, the Board believes that another search for the appellant's active and Reserve service treatment records should be accomplished.  However, rather than only contacting NPRC, the RO/AMC should contact Headquarters Marine Corps (Personnel Management Support Branch) and the Marine Corps Mobilization Command.  Because of the appellant's active service and possible service in the Marine Corps Reserves, his service treatment records may be located at one of these Marine Corps locations.  

Given the response from the NPRC, and that these other potential record repositories have not yet been contacted, the Board cannot be certain that the appellant's service treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is advised that the appellant's official records may be located at different locations and that all record requests made should reference his social security number, his military service number, his duty status, and the branch of service (USMCR). 

The RO/AMC should attempt to verify, through official channels, the appellant's periods of service in the US Marine Corps Reserves, and request the specific dates-not retirement points-for all his periods of active and inactive duty for training.  The NPRC, Headquarters U.S. Marine Corps, Personnel Management Support Branch (MMSB), 2008 Elliot Road, Quantico, Virginia 22134-5030, and the Marine Corps Mobilization Command (Code NMI), 15303 Andrews Road, Kansas City, Missouri 64147-5082, should be contacted and, if necessary, any other potential storage facilities noted in M21-1, Part III, 4.01. 

The RO/AMC should also contact the Defense Finance and Accounting Service (DFAS).  The RO/AMC should address its inquiries to DFAS, US Military Retirement Pay, PO Box 7130, London, Kentucky 40742-7130. 

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information: 

a. The appellant's periods of active duty service. 

b. The specific dates-not retirement points-for all the appellant's periods of active and inactive duty for training. 

c. The dates in which the appellant was paid for inactive duty for training service while in the US Marine Corps Reserves.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review. 

d. If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted. 

e. If the appellant was in a combat zone, the inclusive dates of that service along with any information concerning that service should be obtained and included in the claims folder. 

f. Additionally, copies of any and all active duty service treatment records, all personnel records, along with all of the appellant's Marine Corps Reserve medical records (treatment records, physicals, etc.) should be requested and included in the claims folder.  This includes copies of his DD 214s issued over the course of his military career.  All records and other relevant information are to be made part of the claims folder.  

If, in response to a request for records, it is indicated that no records could be located based on the information provided, the RO/AMC should determine what information is incorrect or incomplete. 

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the appellant's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e); of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims. 

2. Then, after conducting any additional development deemed necessary based on any additional service treatment records obtained, the RO/AMC should readjudicate the claims, considering all the evidence of record and documenting consideration of 38 C.F.R. § 3.156(c) if any additional relevant service department records are received that were not previously associated with the claims file.

3. Then, after conducting any additional indicated development, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted in full, the RO/AMC should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if otherwise in order.

No action is required of the appellant unless he is notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


